Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 8-12 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by JP074 (JP 2019 143074).
	For Claim 8-12, JP074 discloses a composition (corresponding to Applicant’s premix blend) comprising 0.5 part by weight of a fluorescent brightening agent of Tinopal OB and 15 parts by weight of methyltrimethoxysilane. ([0052]) Tinopal OB is indeed 2,5-thiophenediylbis(5-t-butyl-1,3-benzoxazole as taught in Applicant’s application publication at [0033]. Since the methyltrimethoxysilane reads on the presently claimed solvent, it would be capable of dissolving the Tinopal OB. For Claim 20, the foregoing composition is used as a hardening agent to cure a room-temperature curable organopolysiloxane. ([0050-[0051] and [0056]-[0057]) JP074 is silent on the presently claimed process of preparing the premix blend. However, the instant claim is a Product-by-Process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

4.	Claims 8-10 are rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Dumousseaux (US 2007 0077216).
	Dumousseaux discloses a composition comprising 57.5 g of tetramethoxysilane and 0.6 g of Tinopal CBX (an optical whitening agent). ([0093] and Example 2) Suitable optical whitening agents include benzoxazole. ([0017]) Therefore, Dumousseaux does teach a composition comprising tetramethoxysilane and benzoxazole with sufficient specificity. Since the tetramethoxysilane reads on the presently claimed solvent, it would be capable of dissolving the benzoxazole. 

5.	Claims 8-9, 11-12 and 20 are rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Larson (US 2015 0376481).
	For Claims 8-9 and 11-12, Larson discloses a composition comprising composition comprising 1.96 parts of Tinopal OB and 0.02 part of OFS-2306 Silane (isobutyltrimethoxysilane). ([0195]) Since the isobutyltrimethoxysilane reads on the presently claimed solvent, it would be capable of dissolving the Tinopal OB. For Claim 20, the foregoing composition is prepared in a process where a curable methacrylate clustered silicone polymer is further added. ([0195]) Larson is silent on the presently claimed process of preparing the premix blend. However, the instant claim is a Product-by-Process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” id.

Allowable Subject Matter
6.	Claims 1-7, 13-19 and 21 are allowed.
	None of JP074, Dumousseaux and Larson teaches or fairly suggest the presently claimed i) addition curable organopolysiloxane set forth in Claim 1; and ii) step of preparing the premix blend, followed by adding the premix blend to the polymeric composition set forth in Claim 13.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

klp
September 29, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765